DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “at least one driving belt is submerged” should read “said at least one driving belt is submerged;” “the driving belt” should read “said at least one driving belt”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Komata JP 2009085758 in view of Semon US 2008/0095968.
Regarding claim 1, Komata discloses a mechanical or electromechanical timepiece comprising a watch case (400) delimiting an internal volume (Fig. 2), said watch case comprising: a back delimiting the watch case  at a bottom (Figs. 1 and 2; part of 400); a crystal closing the watch case at a top (Figs. 1 and 2; part of 400), said crystal defining a useful display aperture (Figs. 1 and 2; part of 400; see facing side in Fig. 1); a middle part connecting the back and the crystal to one another (Fig. 2, 420); a horological movement housed in the internal volume of the watch case (600); at least one hand for displaying information fastened onto a pipe (201), said display hand
Komata does not disclose that the kinematic link is a driving belt.
However, Semon discloses that timepieces are known to have kinematic links as driving belts made of the same materials as other transmission and kinematic elements [0152], [0154],[0155], [0163].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the kinematic link of Komata to be a driving belt as suggested by Semon because substituting known kinematic elements for another provides the predictable result that the movement will regulate the timing of the timepiece.
Regarding claim 2, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the ratio between the optical refractive index of the fluid and that of the material wherein the driving belt is made is between 0.9 and 1.1, see Komata [0012], [0015].
Regarding claim 3, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the fluid is transparent, see Komata [0015].  
Regarding claim 6, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the fluid is a liquid or an oil bath, see Komata [0015].  
Regarding claim 9, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the driving belt  is made of silicone, see Semon [0163], [0216].  

Regarding claim 13, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the back is transparent, see Komata Figs. 1 and 2, [0007].  
Regarding claim 14, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein another hand fastened to another pipe is arranged in the useful display aperture  and is rotated with respect to the watch case by the horological movement with another driving belt  extending at least partially in the useful display aperture, said other driving belt having the same or substantially the same optical refractive index as the fluid see Komata Figs. 1 and 2, [0012]-[0015], and Semon [0152], [0154],[0155], [0163].  
Regarding claim 15, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein only one end of the hands is visible, whereas a portion
Regarding claim 16, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the internal volume of the watch case is devoid of gas pockets, see Komata [0009].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komata and Semon in further view of Bergey US 3,566,602 and Vouillamoz US 2017/0248917.
Regarding claim 4, Komata and Semon disclose the timepiece as described in the paragraphs above.

However, Bergey discloses a timepiece with kinematic elements made of a phosphorescent pigment, which has a colour and filter a part of the visible spectrum so as to highlight a coloured appearance, see col. 6 lines 48-53.
Further, Vouillamoz discloses it is known in the art of timepieces that fluids can either be colorless or include phosphorescent liquid that has a colour and filter a part of the visible spectrum so as to highlight a coloured appearance [0062].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as suggested by the teachings of Bergey and Vouillamoz because doing so allows the display to be visible at night for a desired aesthetic effect. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komata, Semon Bergey, and Vouillamoz in further view of Husson US 10,976,707.
	Regarding claim 5, Komata, Semon, Bergey, and Vouillamoz disclose the timepiece as described in the paragraphs above.
Komata, Semon, Bergey, and Vouillamoz do not disclose the fluid includes suspended opaque particles.  
However, Husson discloses a timepiece wherein a fluid of a timepiece display includes suspended opaque particles (11), see col. 3 lines 29-47.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata, Semon, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komata and Semon in further view of Bergey.
Regarding claim 7, Komata and Semon disclose the timepiece as described in the paragraphs above.
Komata and Semon do not disclose the timepiece, wherein the material used to produce the at least one driving belt is charged with a fluorescent or phosphorescent pigment.  
However, Bergey discloses a timepiece with kinematic elements made of a phosphorescent or luminescent pigment, see col. 6 lines 48-53.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as suggested by Bergey because doing so allows the driving belt (i.e. the kinematic element) to be visible at night for a desired aesthetic effect.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Komata, Semon, and Bergey in further view of Francois US 2018/0095427.
Regarding claim 8, Komata, Semon, and Bergey disclose the timepiece as described in the paragraphs above.
Komata, Semon, and Bergey does not disclose the specific kind of fluorescent or phosphorescent pigment used for the driving belt.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata, Semon, and Bergey as suggested by Francois because doing so allows the driving belt to be of a desired brightness and visibility at night.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchonnet US 2013/0329534.
Regarding claim 10, Komata and Semon further disclose the timepiece, wherein at least one driving belt is notched and engages with a toothing, see Semon Fig. 2, elements 20-23 and discloses a pipe whereon the at least one hand is fixedly mounted, see Komata Fig. 2.
Komata and Semon do not explicitly disclose wherein at least one driving belt is notched and engages with a toothing of a pipe.
However, Ruchonnet discloses a timepiece, wherein at least one driving belt is notched and engages with a toothing of a pipe whereon the at least one hand is fixedly mounted, [0039], [0047].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as suggested by Ruchonnet because doing so allows for the pipe to be directly regulated by the driving belt and the movement reducing the need for multiple gears.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844